Citation Nr: 1115811	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-32 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a skin condition of the right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from August 1982 to August 2006.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, inter alia, denied service connection for a skin condition of the right thumb.  


FINDING OF FACT

The appellant's current skin condition of the right thumb had its inception during active service.  


CONCLUSION OF LAW

A skin condition of the right thumb was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002): 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In this case, the record on appeal shows that VA has fully complied with its notice and development duties and the appellant has not argued otherwise.  In any event, in light of the favorable decision below, any deficiency in VA's VCAA notice or development actions is harmless error.


Background

The appellant's service treatment records show that in September 2005, he was noted to have desquamation of the right thumb and topical medication was prescribed.  The remaining service treatment records are negative for complaints or abnormalities pertaining to the right thumb.  

In connection with his separation from service, the appellant filed an application for VA compensation benefits, seeking service connection for numerous disabilities, including a skin condition of the right thumb.  

In August 2006, the appellant was afforded a series of fee basis medical examinations.  During a general medical examination, his complaints included a skin condition of the right thumb since 2003 manifested by constant itching.  After examining the appellant, the examining physician concluded that no skin disability of the right thumb could be diagnosed as there was no pathology evident upon which to render a diagnosis.  

In January 2007 statement, the appellant recalled that in 2003, a bump developed under the skin of his right thumb near the inner second joint.  He indicated callus developed around the bump which thereafter resulted in a cycle of thickening skin, followed by tenderness, peeling and cracking skin, then healing.  He indicated that he had been prescribed hydrocortisone but had obtained little relief from his cyclical symptoms.  

In connection with the appellant's claim, the RO obtained VA clinical records showing that in August 2007, the appellant established care with VA.  At that time, his complaints included right thumb skin irritation.  Later that month, examination showed psoriatic lesions on the thumbs.  The diagnoses included psoriasis and topical steroids were prescribed.  In September 2007, X-ray studies of the right thumb were negative.  In October 2007, the appellant sought treatment for multiple complaints, including several skin lesions.  Examination showed multiple seborrheic lesions, including on the thumbs and nail beds.  

In an October 2007 statement, the appellant indicated that the skin disability of his right thumb continued to persist.  He submitted photographs documenting his right thumb condition.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for a skin condition of the right thumb.  He contends that the condition had its inception during his period of active duty and has persisted since that time.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded if the record contains evidence showing that (1) the claimed condition was "noted" during service; (2) there is post service continuity of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, the Board finds that the evidence of record is sufficient to support the appellant's claim of service connection for a skin condition of the right thumb.  As discussed above, his service treatment records contain a notation of desquamation of the right thumb.  Additionally, he has provided written statements describing manifestations of his right thumb skin condition both in service and on a continuous basis thereafter.  

Given the nature of the condition at issue, the Board finds that the appellant's lay statements are competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a claimant is competent to testify concerning symptoms capable of lay observation); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay evidence is sufficient to identify conditions which are "diagnosed by their unique and readily identifiable features" such as varicose veins); see also Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (holding that a claimant is competent to describe readily observable features or symptomatology such as dry, itchy, scaling skin).  

The Board further finds no basis upon which to question the appellant's credibility.  Indeed, post-service clinical records support his contentions of post-service symptomatology.  As discussed above, the record on appeal contains VA clinical records noting the presence of psoriatic lesions on the right thumb as well as photographs documenting skin abnormalities of the right thumb.  

The Board has considered the findings of the examining physician in the August 2006 examination report.  As noted, the examiner concluded that no skin disability of the right thumb could be diagnosed as there was no pathology evident upon which to render a diagnosis.  Given the cyclical nature of the skin condition described by the appellant, however, the Board finds that this examination report is not conclusive of the lack of a current disability.  Cf. Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (discussing VA's examination duties in the context of conditions with active and inactive stages).  The Board further notes that there is nothing that in the applicable regulatory or statutory provisions requiring that medical evidence provide the factual basis for proving the existence of a chronic disease.  Rather, the U.S. Court of Appeals for the Federal Circuit has made clear that competent lay evidence, in and of itself, can be sufficient to establish service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . a layperson is competent to identify the medical condition.").

In summary, the Board finds that a skin condition of the right thumb was noted during service and that the appellant has provided competent and credible evidence of continuous post-service right thumb skin symptomatology.  Although an examining physician concluded in August 2006 that there was no right thumb skin pathology present at the time of the examination, for the reasons discussed above, that medical opinion does not outweigh the appellant's competent and credible statements to the effect that his right thumb skin condition had its inception during active service and has been present ever since.  Jandreau, 492 F.3d at 1377 (holding that lay assertions may serve to support a claim for service connection by supporting the occurrence of an in-service injury as well as the presence of disability or symptoms of disability subject to lay observation).  Service connection for a skin condition of the right thumb is therefore warranted.


ORDER

Entitlement to service connection for a skin disability of the right thumb is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


